QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021, has been entered.
 
Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 8-10, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.
It is agreed that all of the previously presented issues have been addressed. However, the newly amended limitations of claim 7 raises a new issue. The Examiner attempted through telephonic correspondence to discuss potential amendments to put the case into condition for allowance but was not able to reach the Applicant’s Representative.

3.	This application is in condition for allowance except for the following formal matters:


Claim Objections
4.	Claims 7 and 23 are objected to because of the following informalities:

5.	Claim 7 recites in line 4 “a first end and a second end” which should recite along the lines of “a third end and a fourth end” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). 
See claim 1 from which the current claim depends which already introduces “a first end and a second end” which are associated with the first contiguous doped region and the second contiguous region.

	All claims depending on claim 7 incorporate the same issues.


Allowable Subject Matter
6.	Claims 1-3, 6, 8-13, 16-19 and 21-22 are allowed.

7.	Claims 7 and 23 are objected to as not meeting the requirements in 37 CFR 1.71(a) for “full, clear, concise, and exact terms”, etc. but would be allowable if rewritten to overcome the claim informalities.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

8.	Claim 1, “a first contiguous doped region and a second contiguous doped region” & “the first and second segmented portions of the first linear array being conductively coupled to the first doped region and spaced apart between the first and second ends of the first doped region, and the first and second segmented portions of the second linear array being conductively coupled to the second doped region and spaced apart between the first and second ends of the second doped region” & “the first upper conductive line connected to the first segmented portions of the first and second linear arrays, and the second upper conductive line connected to the second segmented portions of the first and second linear arrays” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 11, “first and second doped regions spaced apart from each other and each extending continuously along a first direction between a first end and a second end” & “the first and second segmented portions of the first linear array having collinear longest axes, and the first and second segmented portions of the second linear array having collinear longest axes, the first and second segmented portions of the first linear array being coupled to the first doped region and spaced apart between the first and second ends of the first doped region, and the first and second segmented portions of the second linear array being coupled to the second doped region and spaced apart between the first and second ends of the second doped region” & “the first upper conductive line connected to the first segmented portions of the first and second linear arrays, and the second upper conductive line connected to the second segmented portions of the first and second linear arrays” – as instantly claimed and in combination with the additionally claimed limitations. 
All claims depending on claim 11 incorporate the same allowable subject matter.

10.	Claim 21, “first and second doped regions spaced apart from each other and each extending continuously along a first direction between a first end and a second end” & “first and second segmented portions of the first linear array having collinear longest axes, and the first and second segmented portions of the second linear array having collinear longest axes, the first and second segmented portions of the first linear array being electrically coupled to the first doped region and spaced apart between the first and second ends of the first doped region, and the first and second segmented portions of the second linear array being electrically coupled to the second doped region and spaced apart between the first and second ends of the second doped region” & “the first upper conductive line connected to the first segmented portions of the first and second linear arrays, and the second upper conductive line connected to the second segmented portions of the first and second linear arrays” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.







Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818